DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Gencarella on March 23, 2022.
The application has been amended as follows: 

1. (Currently Amended) A method, comprising:
	providing a plurality of zones of solid-state storage memory, each zone comprising a portion of the solid-state storage memory and having a data write requirement associated with respective zone for reliability of data reads; 
tracking whether each zone is an open zone having one or more non-durable data segments or a closed zone having one or more durable data segments; [[and]] 
	adjusting power loss protection for at least one zone, the adjusting based on the data write requirement for the at least one zone and responsive to detecting a power loss, and
revoking a credit that was issued and applied in activating the power loss protection for a zone, to deactivate the power loss protection for the zone.

2.  (Currently Amended) The method of claim 1, further comprising:
	closing each open segment of solid-state storage memory in a zone that has the power loss protection activated, responsive to the detecting the power loss.

4. (Cancelled)

6. (Currently Amended) The method of claim 1, further comprising:
		determining an amount of credits for the power loss protection of the zones, based on determination of available time duration for 

9. (Currently Amended) The method of claim 1, wherein the providing the plurality of zones comprises:
		tracking open zones of the plurality of zones to limit an amount of open zones to have the power loss protection enabled in accordance with available amount of 

11. (Currently Amended) A tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor, cause the processor to perform a method comprising:
		defining a plurality of zones of solid-state storage memory, each zone comprising a portion of the solid-state storage memory having a data write requirement for the zone, the data write requirement associated with reliability of data reads;
		tracking whether each zone is an open zone having one or more non-durable data segments or a closed zone having one or more durable data segments; [[and]]
		monitoring power loss protection activation for each zone, the power loss protection comprising arranging to fulfill the data write requirement for the zone, and
revoking a credit that was issued and applied in activating the power loss protection for a zone, to deactivate the power loss protection for the zone.

15. (Currently Amended) The computer-readable media of claim 11, wherein the method further comprises:
		performing garbage collection in the solid-state storage memory, with an amount of open zones having the power loss protection enabled limited based on available amount of 

16. (Currently Amended) A storage system, comprising:
		solid-state storage memory having a plurality of zones, each zone comprising a portion of the solid-state storage memory having a data write requirement for the zone for reliability of data reads; and
		a processing device, to:
		track, in a data structure, each of the plurality of zones, including indicating open zones having one or more non-durable data segments and closed zones having one or more durable data segments that fulfill the data write requirement for the zone in the solid-state storage memory; [[and]]
		monitor power loss protection activation for each zone, the power loss protection comprising arranging to fulfill the data write requirement for the zone, in event of power loss; and
revoking a credit that was issued and applied in activating the power loss protection for a zone, to deactivate the power loss protection for the zone.

18.  (Currently Amended) The storage system of claim 16, wherein the processing device is further to:
		manage credits for activating the power loss protection, limited to an amount of credits based on amount of cache memory for data transfers to the solid-state storage memory during the power loss or available time duration for 

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 1, 11, and 16) “…tracking whether each zone is an open zone having one or more non-durable data segments or a closed zone having one or more durable data segments; monitoring power loss protection activation for each zone, the power loss protection comprising arranging to fulfill the data write requirement for the zone, and revoking a credit that was issued and applied in activating the power loss protection for a zone, to deactivate the power loss protection for the zone.”
As dependent claims 2-3, 5-10, 12-15, and 17-20 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.

Below are references considered to be the closest related prior art:
PARK (Pub No.: US 2015/0117100 A1) teaches determining whether a memory block read requested includes an open page using a map table indicating whether pages are programmed, where open pages may be closed for continuous writing, so data reliability and lifetime may be improved, and storing a table that includes information associated with programmed pages of a memory block, and determining whether a memory block includes an open page at generation of sudden power-off, and closing an open page of a memory block by programming the open page with dummy data. However, PARK does not teach monitoring power loss protection activation for each zone, the power loss protection comprising arranging to fulfill the data write requirement for the zone, and revoking a credit that was issued and applied in activating the power loss protection for a zone, to deactivate the power loss protection for the zone.
LEE (Pub No.: US 2013/0097365 A1) teaches retrieving a previously open block from a collection tracking open blocks, writing the requested data to the previously open block, and when the desired segment is different from the previously open segment, closing the previously open block and updating the collection. However, LEE does not teach monitoring power loss protection activation for each zone, the power loss protection comprising arranging to fulfill the data write requirement for the zone, and revoking a credit that was issued and applied in activating the power loss protection for a zone, to deactivate the power loss protection for the zone.
CHANG (Pub No.: US 2013/0054880 A1) teaches tracking unused page sizes in open blocks and which blocks are open and limiting the number of open blocks at a time, and determining whether the target block for writing is one of the open blocks, and if the collection of open blocks is full, removing an identifier representing an open block from the collections, writing the data associated with the removed open block to another block, and closing the removed open block. However, CHANG does not teach tracking whether each zone is an open zone having one or more non-durable data segments or a closed zone having one or more durable data segments; and revoking a credit that was issued and applied in activating the power loss protection for a zone, to deactivate the power loss protection for the zone
KAWAMURA (Pub. No.: US 2018/0067850 A1) teaches a logical-physical translation information includes open block management information and closed block management information, which includes a queue of closed blocks for each degradation degree rank, where the queue sorts closed blocks according to the rate of invalidity, and the closed block management information is used when selecting an optimum block in reclamation such as selecting a block with a desired degradation degree rank as a reclamation target. However, KAWAMURA does not teach monitoring power loss protection activation for each zone, the power loss protection comprising arranging to fulfill the data write requirement for the zone, and revoking a credit that was issued and applied in activating the power loss protection for a zone, to deactivate the power loss protection for the zone.
SHEPEREK (Pub No.: US 2022/0057934 A1) teaches estimating a power off period with which to update a timer used to track time to close the block family what was still open when the memory sub-system was powered off and tracking the power off time by storing a timer value before powering down the system while the block family is still open, and further tracking a time period the memory device is powered off. However, SHEPEREK does not teach monitoring power loss protection activation for each zone, the power loss protection comprising arranging to fulfill the data write requirement for the zone, and revoking a credit that was issued and applied in activating the power loss protection for a zone, to deactivate the power loss protection for the zone

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138